— Judgment unanimously affirmed. Memorandum: In this relatively brief, uncomplicated trial, the evidence of defendant’s guilt of robbery in the second degree was overwhelming. All of defendant’s claims of error, save one, are either without merit or unpreserved for review. As to the latter, we decline to exercise our interest of justice jurisdiction (see, People v Creech, 60 NY2d 895). The record *1009demonstrates that defendant was not denied a fair trial (see, CPL 470.15 [6] [a]), nor was he denied effective assistance of counsel (see, People v Baldi, 54 NY2d 137, 147).
While it was error for the court to permit Officer Du Val, over objection, to testify that he observed the victim make a pretrial identification of defendant (see, People v Trowbridge, 305 NY 471; People v Thomas, 91 AD2d 857), the error was harmless when measured against the applicable standard for review of nonconstitutional error (see, People v Crimmins, 36 NY2d 230, 241-242). There was clear and strong testimony identifying the defendant (see, People v Mobley, 56 NY2d 584), and there was no significant probability that the jury would have acquitted defendant had it not been for the police officer’s bolstering testimony (see, People v Johnson, 57 NY2d 969). (Appeal from judgment of Onondaga County Court, Cunningham, J. — robbery, second degree.) Present — Dillon, P. J., Denman, Green, O’Donnell and Schnepp, JJ.